Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Reichbach, J.), imposed June 5, 2003, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s pro se motion to withdraw his guilty plea. Although the record indicates that the defendant had undergone psychiatric treatment, “[t]here was not the slightest indication that [the] defendant was uninformed, confused or incompetent” when he entered the plea, which included a waiver of his right to appeal his sentence (People v Alexander, 97 NY2d 482, 486 [2002]; see People v James, 192 AD2d 555 [1993]; People v Sanchez, 186 AD2d 599 [1992]; People v Riginio, 168 AD2d 693 [1990]). Accordingly, the sentence is affirmed. Prudenti, P.J., Cozier, Goldstein and Spolzino, JJ., concur.